Citation Nr: 0944848	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-39 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from August 1966 to May 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.

The Veteran testified at a June 2008 hearing held before the 
undersigned at the RO.  A transcript of that hearing is 
associated with the claims file.

In September 2008 the Board remanded the claims of service 
connection for tinnitus and hearing loss for further 
evidentiary development.  In that decision, the Board
granted service connection for posttraumatic stress disorder 
and denied service connection for hypertension, which issues 
are not on appeal.  


FINDINGS OF FACT

1.  Tinnitus is at least as likely as not related to noise 
exposure in service.

2.  Currently diagnosed bilateral sensorineural hearing loss 
was first manifested on active duty.




CONCLUSION OF LAW

1.  The criteria for service connection of bilateral tinnitus 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303 (2009).

2.  The criteria for service connection of bilateral hearing 
loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

In this case, the benefit sought on appeal is granted in 
full.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II.  Evidence

In the September 2008 Board remand, the Veteran's 
participation in combat in Vietnam was established.  During 
the Tet Offensive in 1968, the Veteran engaged the enemy with 
his personal weapon, and was exposed to the noise of rocket 
and mortar explosions.  Acoustic trauma in service is 
conceded.

Service treatment records show no complaints of or treatment 
for tinnitus during active duty service.  The May 1968 
separation examination is silent regarding any objective or 
subjective reports of ringing in the ears.  With regard to 
hearing acuity, puretone thresholds at entry and at 
separation were well within normal limits.  There was, 
however, a slight increase of five decibels at all tested 
frequencies over the course of service, from 0 to 5.

The first documentation of tinnitus and hearing loss in 
medical records was in June 2000, when a private audiologist 
seeing the Veteran in consultation noted that the Veteran 
"suffers from constant tinnitus" which "has been present 
for some time."  He also reported "experiencing hearing 
difficulties since the 1970's."  The Veteran reported that 
his hearing problems were progressing.  The examiner noted a 
family history of hearing problems and presbycusis, as well 
as extensive combat noise exposure in service while in 
Vietnam.  The Veteran also had a history of ear infections as 
a child.  The doctor did not offer an opinion regarding the 
etiology of the tinnitus.

In September 2006, a "Board Certified Hearing Aid 
Dispenser" of unknown medical qualifications conducted 
audiometric testing.  He diagnosed bilateral sensorineural 
hearing loss, "possibly caused by excessive noise 
exposure."  The Dispenser was employed by a company in the 
business of making and selling hearing aids.

The veteran was evaluated by Dr. IK, a private audiologist, 
in June 2008.  The doctor noted the Veteran's history of in-
service noise exposure, as well as his statements that since 
service, he had worked as an administrative manager with no 
significant noise exposure.  He complained of hearing 
difficulty and long standing high pitched tinnitus.  Testing 
revealed puretone thresholds of 60 decibels or higher at all 
frequencies in both ears.  She opined that "it was more than 
likely that [the Veteran's] hearing loss as well as his 
complaint of central tinnitus was acquired while he served in 
the Vietnam War."

A February 2009 private audiology report, by another 
"dispenser," noted complaints of high frequency tinnitus.  
Audiometric testing showed puretone thresholds of 50 or 
higher at all frequencies bilaterally.  Again, the medical 
qualifications of the tester are unknown.

In a February 2009 statement and at the June 2008 hearing, 
the Veteran alleged that he has experienced a ringing in his 
ears since "a short time after returning from military 
service in Vietnam."  He reiterated that he had not been 
exposed to significant sources of noise since his military 
service.  On his September 2006 application for benefits, the 
Veteran stated that both tinnitus and hearing loss had their 
onset in 1970.  

The Veteran has twice been examined by VA audiologists.  In 
May 2007 and in August 2009, doctors declined to report any 
results of testing, stating that the results obtained on 
testing puretone thresholds and speech recognition were 
inconsistent and not reproducible.  The doctors therefore 
declined to offer opinions regarding the etiology of the 
Veteran's hearing complaints.  The August 2009 examiner did 
state that there was "no scientific support for the delayed 
onset of hearing loss years after the [noise] exposure 
event."  She noted that audiometric testing was within 
normal limits at separation.

II. Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  
Sensorineural hearing loss (as an organic disease of the 
nervous system) is a listed chronic diseases for purposes of 
presumptive service connection.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable 
presumptive period is one year following separation from 
service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.




A.  Tinnitus

The Veteran's statements regarding the presence of tinnitus 
upon his return from Vietnam are competent evidence of the 
onset of disability.  Similarly, his reports of continuous 
symptoms since that time are competent evidence.  The 
Veteran's statements are sufficient to establish the 
continuity and chronicity of tinnitus since service.

The sole competent medical opinion of record, from Dr. IK, 
supports the Veteran's claim that his currently diagnosed 
tinnitus was caused by in-service noise exposure.  Although 
the doctor did not review the claims file in connection with 
her examination, she did consider an accurate history, as 
reported by the Veteran. 

Although the absence of documentation of complaints during 
service is troubling, this negative is outweighed by the 
Veteran's competent statements and the medical opinion of the 
private audiologist.  Accordingly, service connection for 
bilateral tinnitus is warranted.

B. Bilateral Hearing Loss

A hearing loss disability is defined by regulations as 
existing "when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  
38 C.F.R. § 3.385.  The only credible audiometric testing of 
record, from Dr. IK, shows puretone thresholds well in excess 
of 40 decibels at all frequencies.  A current hearing loss 
disability for VA purposes is established.

Although service treatment records do not show that a hearing 
loss disability existed at separation in 1969, they do 
demonstrate a very slight uptick in puretone thresholds at 
all frequencies over the course of service.  Objectively, a 
worsening of hearing acuity is reflected in service, 
regardless of whether the new level of acuity was still 
considered normal.

The Veteran has made competent statements that he 
subjectively noticed impaired hearing upon his return from 
Vietnam, particularly in certain situations, such as 
conversations in a group setting.  He has repeatedly 
indicated that ever since service he has had hearing 
problems, which have progressed over the years.

Dr. IK, based upon the Veteran's accurately reported history, 
has opined that his hearing loss disability most likely was 
caused by in-service noise exposure.  This opinion is not 
directly contradicted.

The August 2009 VA examiner did state that there is no 
support for the occurrence of "delayed onset" hearing loss, 
but this opinion fails to recognize that there was in fact 
some objective worsening of hearing acuity following in-
service noise exposure.  The VA doctor's conclusion does not 
address the allegations of progressive, not sudden onset, 
hearing loss in this particular case, and is not therefore 
considered germane.

As the only competent and relevant evidence of record 
supports the Veteran's claim, service connection for 
bilateral hearing loss is warranted.


ORDER

Service connection for bilateral tinnitus is granted.

Service connection for bilateral hearing loss is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


